311 S.W.3d 909 (2010)
Charles Eugene MITCHELL, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71099.
Missouri Court of Appeals, Western District.
June 15, 2010.
*910 Rosemary E. Percival, for appellant.
Shaun J. Mackelprang and Richard A. Starnes, for respondent.
Before Division One: KAREN KING MITCHELL, Presiding Judge, LISA WHITE HARDWICK, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Charles Mitchell appeals from the trial court's denial of his Rule 24.035 motion for post-conviction relief following an evidentiary hearing. Mitchell claims that the trial court erred in denying his Rule 24.035 motion because he did not enter his guilty plea knowingly, voluntarily, and intelligently in that he reasonably believed, based on plea counsel's assurances, that he would not be charged as a prior and persistent offender. Mitchell contends that but for counsel's assurances, he would have insisted on going to trial. We affirm. Rule 84.16(b).